Proceeding pursuant to article 78 of the CPLR to annul respondent’s determination, made January 12, 1972, which (1) found that petitioner had sold an unregistered alcoholic beverage to unlicensed persons and had also engaged in another business on its licensed premises and (2) imposed the penalty of a demand for payment of $2,500 on its surety bond and a 17-day deferred suspension of its license. Petition granted to the extent that the determination is modified, on the law, by annulling the suspension of petitioner’s license and by reducing the amount of the bond claim to $250. As so modified, determination confirmed, without costs. In our opinion, the penalty imposed was an abuse of discretion to the extent indicated herein., Hopkins, Acting P. J., Latham, Shapiro, Christ and Benjamin, JJ., concur.